UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1876


EVERTON BROWN,

                      Plaintiff – Appellant,

          v.

U.S. DEPARTMENT OF JUSTICE,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-01954-WDQ)


Submitted:   September 26, 2013         Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everton Brown, Appellant Pro Se. Neil R. White, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Everton     Brown    appeals     the    district       court’s     order

dismissing his civil action seeking relief under the Freedom of

Information Act, 5 U.S.C.A. § 552 (West 2007 & Supp. 2013), for

lack    of   subject   matter     jurisdiction.        We    have    reviewed    the

record and find no reversible error.                Accordingly, we affirm for

the    reasons   stated    by    the   district     court.     Brown      v.   United

States Dep’t of Justice, No. 1:12-cv-01954-WDQ (D. Md. June 12,

2013).       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in    the   materials

before   this    court    and    argument    would    not    aid   the    decisional

process.



                                                                            AFFIRMED




                                         2